                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TODD JOHNSTON,                                        Case No. 16-cv-03134-EMC
                                   8                    Plaintiff,
                                                                                               ORDER GRANTING DEFENDANT’S
                                   9             v.                                            MOTION TO COMPEL INDIVIDUAL
                                                                                               ARBITRATION
                                  10     UBER TECHNOLOGIES, INC.,
                                                                                               Docket No. 110
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                       I.      INTRODUCTION
                                  14          Plaintiff Todd Johnston (“Plaintiff”) filed a class action lawsuit against Defendant Uber
                                  15   Technologies, Inc. (“Defendant”). Mr. Johnston asserts one cause of action: a violation of the
                                  16   WARN Act, 29 U.S.C. § 2102 et seq. He contends that Uber Technologies violated the WARN
                                  17   Act when it ceased operations in Austin, Texas without providing WARN Act notice to drivers at
                                  18   least 60 days in advance. Uber argues that this matter is not properly before the Court because Mr.
                                  19   Johnston agreed to bring this dispute in arbitration.
                                  20          In April 2017, Defendant filed a Motion to Compel Arbitration. On June 22, 2017, the
                                  21   Court stayed this matter because of pending appeals at the Ninth Circuit regarding the validity of
                                  22   Defendant’s arbitration agreements (O’Connor et al. v. Uber Technologies, Inc., Ninth Circuit
                                  23   Case No. 15-17475). In March 2018, the Court administratively denied without prejudice
                                  24   Defendant’s Motion to Compel Arbitration because of the length of the pendency of the O’Connor
                                  25   appeal. In September 2018, the Ninth Circuit reversed this Court’s Order denying Uber’s Motion
                                  26   to Compel Arbitration in O’Connor. On July 11, 2019, Defendant refiled a Motion to Compel
                                  27   Arbitration (“Motion”). Defendant asks that the Court “order Plaintiff to individually arbitrate his
                                  28   claims against Defendants [sic] and dismiss his Complaint.” Plaintiff asks that the Court “find
                                   1   Uber’s class action waiver unenforceable and void and deny Uber’s Renewed Motion to Compel

                                   2   Arbitration.”

                                   3                    II.       FACTUAL AND PROCEDURAL BACKGROUND

                                   4   A.     Complaint

                                   5          According to the Class Action Complaint, Mr. Johnston “is a citizen of Texas, domiciled in

                                   6   Austin, Texas.” Class Action Complaint (“Complaint”) ¶ 1; Docket No. 1. Uber “is a San

                                   7   Francisco, California-based car service promoting itself as a transportation networking company.”

                                   8   Id. ¶ 6. Uber “began operating in Austin, Texas on or about June 3, 2014.” Id. ¶ 8. Mr. Johnston

                                   9   “began working as an Uber driver starting in May 2015,” and he continued to drive “for Uber as

                                  10   his primary source of income until May 9, 2016.” Id. ¶ 1. On May 9, 2016, after losing a public

                                  11   referendum to repeal an ordinance requiring transportation network companies—including Uber—

                                  12   to beef up their background check procedures, Uber decided to immediately terminate operations
Northern District of California
 United States District Court




                                  13   in Austin. Id. ¶¶ 10–13.

                                  14          The complaint alleges that “thousands of Austin Uber Drivers . . . lost their jobs and

                                  15   incomes” as a result. Id. ¶ 14. At the time Uber stopped its Austin-based operations, “Uber

                                  16   officials asserted that Uber had over 10,000 Drivers in Austin.” Id. ¶ 9. Mr. Johnston contends

                                  17   that he and other class members are “employees” of Uber, and that they were “entitled to WARN

                                  18   Act notice” as “affected employees.” Id. ¶¶ 15–17. Under the WARN Act, affected employees

                                  19   are entitled to “sixty (60) days notice prior to effectuating either a ‘plant closing’ or ‘mass

                                  20   layoff.’” Id. ¶ 21; 29 U.S.C § 2102. A violation of the Act “occurs when an employer does not

                                  21   provide the proper notice within the proper timeframe.” Complaint ¶ 22.

                                  22   B.     The Arbitration Agreement

                                  23          At issue in this case is whether the parties’ Arbitration Agreement requires this dispute to

                                  24   be settled before an arbitrator on an individual basis. Defendant alleges that “Plaintiff signed up to

                                  25   use the Uber App to generate leads for potential riders . . . in Austin, Texas, and his account was

                                  26   activated on May 22, 2015.” Motion at 4. He could not use the app without “accept[ing] the

                                  27   applicable [Software License & Online Services] agreement with Rasier [a wholly-owned

                                  28   subsidiary of Uber].” Id. At the time of Plaintiff’s account activation, “the applicable agreement
                                                                                          2
                                   1   was the November 2014 Rasier Agreement.” Id. To accept the agreement, Plaintiff had to sign

                                   2   into the app and click “YES, I AGREE” when prompted to confirm his acceptance of the

                                   3   agreement two times. Id. Defendant contends that the agreement “was available for review by

                                   4   clicking a hyperlink presented on the screen. . . . [And] Plaintiff was free to spend as much time as

                                   5   he wished reviewing the November 2014 Rasier Agreement.” Id. Plaintiff accepted the

                                   6   November 2014 Agreement on the same day he activated his account. Id. That agreement

                                   7   contained an arbitration provision, and Plaintiff did not opt out of that provision. Id. at 4–5.

                                   8          “In December 2015, Uber rolled out a revised agreement.” Id. at 5. Prior to the rollout,

                                   9   “drivers were sent an e-mail notifying them of the new agreement and Arbitration Provision

                                  10   contained therein.” Id. Defendant alleges that Plaintiff “accepted the December 2015

                                  11   [Agreement] through the Uber App on December 15, 2015, using the same process [as for the

                                  12   November 2014 Agreement].” Id. Defendant contends that the December 2015 Agreement “is the
Northern District of California
 United States District Court




                                  13   operative agreement in this matter.” Id. Uber further contends that Plaintiff “could have opted out

                                  14   [of the Arbitration Provision] using a variety of methods, including by simply sending an email to

                                  15   optout@uber.com.” Id. at 6. But Plaintiff “did not opt out of arbitration,” although “thousands of

                                  16   drivers have opted out of one or more of the arbitration provisions contained in the various

                                  17   agreements in place between Uber and the drivers who use the Uber App.” Id. at 7.

                                  18          The relevant text of the Arbitration Provision is as follows:

                                  19                  This Arbitration Provision is governed by the Federal Arbitration
                                                      Act, 9 U.S.C. § 1 et seq. (the “FAA”) and evidences a transaction
                                  20                  involving interstate commerce. This Arbitration Provision applies to
                                                      any dispute arising out of or related to this Agreement or termination
                                  21                  of the Agreement and survives after the Agreement terminates...
                                  22                  Except as it otherwise provides, this Arbitration Provision is
                                                      intended to apply to the resolution of disputes that otherwise
                                  23                  would be resolved in a court of law or before any forum other
                                                      than arbitration, with the exception of proceedings that must be
                                  24                  exhausted under applicable law before pursuing a claim in a
                                                      court of law or in any forum other than arbitration. Except as it
                                  25                  otherwise provides, this Arbitration Provision requires all such
                                                      disputes to be resolved only by an arbitrator through final and
                                  26                  binding arbitration on an individual basis only and not by way
                                                      of court or jury trial, or by way of class, collective, or
                                  27                  representative (non-PAGA) action.
                                  28                  Except as provided in Section 15.3(v), below, regarding the Class
                                                                                          3
                                                      Action Waiver, such disputes include without limitation disputes
                                   1                  arising out of or relating to interpretation or application of this
                                                      Arbitration Provision, including the enforceability, revocability or
                                   2                  validity of the Arbitration Provision or any portion of the Arbitration
                                                      Provision....
                                   3
                                                      Notwithstanding any other provision of this Agreement . . . disputes
                                   4                  regarding the enforceability, revocability or validity of the Class
                                                      Action Waiver may be resolved only by a civil court of competent
                                   5                  jurisdiction and not by an arbitrator.
                                   6                  Except as it otherwise provides, this Arbitration Provision also
                                                      applies, without limitation, to all disputes between You and Uber[
                                   7                  ]... including but not limited to any disputes arising out of or related
                                                      to this Agreement and disputes arising out of or related to Your
                                   8                  relationship with Uber, including termination of the relationship.
                                                      This Arbitration Provision also applies, without limitation, to
                                   9                  disputes regarding any city, county, state or federal wage-hour law,
                                                      ... termination, ... and state statutes, if any, addressing the same or
                                  10                  similar subject matters, and all other similar federal and state
                                                      statutory and common law claims.
                                  11
                                                      Arbitration is not a mandatory condition of your contractual
                                  12                  relationship with the Company. If you do not want to be subject
Northern District of California
 United States District Court




                                                      to this Arbitration Provision, you may opt out of this
                                  13                  Arbitration Provision by notifying the Company in writing of
                                                      your desire to opt out of this Arbitration Provision, either by (1)
                                  14                  sending, within 30 days of the date this Agreement is executed
                                                      by you, electronic mail to optout@uber.com, stating your name
                                  15                  and intent to opt out of the Arbitration Provision or (2) by
                                                      sending a letter by U.S. Mail, or by any nationally recognized
                                  16                  delivery service (e.g, UPS, Federal Express, etc.), or by hand
                                                      delivery to:
                                  17
                                                             Legal Rasier, LLC
                                  18                         1455 Market St., Ste. 400
                                                             San Francisco CA 94103
                                  19
                                                      In order to be effective, the letter under option (2) must clearly
                                  20                  indicate your intent to opt out of this Arbitration Provision, and
                                                      must be dated and signed. The envelope containing the signed
                                  21                  letter must be received (if delivered by hand) or post-marked
                                                      within 30 days of the date this Agreement is executed by you.
                                  22                  Your writing opting out of this Arbitration Provision, whether
                                                      sent by (1) or (2), will be filed with a copy of this Agreement and
                                  23                  maintained by the Company. Should you not opt out of this
                                                      Arbitration Provision within the 30-day period, you and the
                                  24                  Company shall be bound by the terms of this Arbitration
                                                      Provision. You have the right to consult with counsel of your
                                  25                  choice concerning this Arbitration Provision. You understand
                                                      that you will not be subject to retaliation if you exercise your
                                  26                  right to assert claims or opt-out of coverage under this
                                                      Arbitration Provision.
                                  27

                                  28   Declaration of Jennifer Sinha (“Sinha Decl.”), Ex. F (bold in the original), Docket No. 110-1.
                                                                                         4
                                   1   Defendant further alleges that the following notice appears immediately prior to the December

                                   2   2015 Arbitration Provision:

                                   3                   IMPORTANT: This Arbitration Provision will require you to
                                                       resolve any claim that you may have against the Company or Uber
                                   4                   on an individual basis, except as provided below, pursuant to the
                                                       terms of the Agreement unless you choose to opt out of the
                                   5                   Arbitration Provision. Except as provided below, this provision will
                                                       preclude you from bringing any class, collective, or representative
                                   6                   action (other than actions under the Private Attorneys General Act
                                                       of 2004 (“PAGA”), California Labor Code § 2698 et seq.
                                   7                   (“PAGA”)) against the Company or Uber, and also precludes you
                                                       from participating in or recovering relief under any current or future
                                   8                   class, collective, or representative (non-PAGA) action brought
                                                       against the Company or Uber by someone else.
                                   9
                                                       Cases have been filed against Company or Uber and may be filed
                                  10                   in the future involving claims by users of the Service, including by
                                                       drivers. You should assume that there are now, and may be in the
                                  11                   future, lawsuits against Company or Uber alleging class,
                                                       collective, and/or representative (non-PAGA) claims on your
                                  12                   behalf, including but not limited to claims for tips, reimbursement
Northern District of California
 United States District Court




                                                       of expenses, and employment status. Such claims, if successful,
                                  13                   could result in some monetary recovery to you. ...
                                  14                   The mere existence of such class, collective, and/or
                                                       representative lawsuits, however, does not mean that such
                                  15                   lawsuits will ultimately succeed. But if you do agree to
                                                       arbitration with the Company, you are agreeing in advance,
                                  16                   except as otherwise provided, that you will not participate in
                                                       and, therefore, will not seek to recover monetary or other relief
                                  17                   under any such class, collective, and/or representative (non-
                                                       PAGA) lawsuit....
                                  18
                                                       WHETHER TO AGREE TO ARBITRATION IS AN
                                  19                   IMPORTANT BUSINESS DECISION. IT IS YOUR
                                                       DECISION TO MAKE.... YOU SHOULD TAKE
                                  20                   REASONABLE STEPS TO CONDUCT FURTHER
                                                       RESEARCH AND TO CONSULT WITH OTHERS –
                                  21                   INCLUDING BUT NOT LIMITED TO AN ATTORNEY –
                                                       REGARDING THE CONSEQUENCES OF YOUR DECISION,
                                  22                   JUST AS YOU WOULD WHEN MAKING ANY OTHER
                                                       IMPORTANT BUSINESS OR LIFE DECISION.
                                  23

                                  24   Id. (bold, underlining, and italics in the original).

                                  25   C.      Procedural Background

                                  26           As stated above, Uber has filed a Motion to Compel Arbitration. Docket No. 110. This is

                                  27   Defendant’s second Motion to Compel Arbitration; in April 2017, Defendant filed its first Motion

                                  28   to Compel Arbitration. Docket No. 66. On June 22, 2017, the Court stayed this matter because of
                                                                                           5
                                   1   pending appeals at the Ninth Circuit dealing with the validity of Uber’s arbitration agreements.

                                   2   Docket No. 77. In March 2018, the Court administratively denied without prejudice Defendant’s

                                   3   Motion to Compel Arbitration because of the “uncertainty of the length of [the O’Connor]

                                   4   appeals.” Docket No. 89. In September 2018, the Ninth Circuit reversed this Court’s Order

                                   5   denying Uber’s Motion to Compel Arbitration in O’Connor. In or around September 2018, the

                                   6   parties met and conferred “regarding the impact of the Ninth Circuit’s O’Connor decision on this

                                   7   case,” Docket No. 98, but they did “not reach[] an agreement” on that issue, Docket No. 107.

                                   8   Currently before the Court is Defendant’s renewed Motion to Compel Arbitration.

                                   9                                        III.      DISCUSSION

                                  10   A.     Legal Standard

                                  11          “Congress [has] directed courts to abandon their hostility and instead treat arbitration

                                  12   agreements as ‘valid, irrevocable, and enforceable.’ . . . The [Federal Arbitration] Act, [the U.S.
Northern District of California
 United States District Court




                                  13   Supreme] Court has said, establishes ‘a liberal federal policy favoring arbitration agreements.’”

                                  14   Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018) (citing 9 U.S.C. § 2). Under the Federal

                                  15   Arbitration Act (“FAA”), “[a] written provision in . . . a contract evidencing a transaction

                                  16   involving commerce to settle by arbitration a controversy thereafter arising out of such contract . .

                                  17   . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

                                  18   for the revocation of any contract.” 9 U.S.C. § 2; see also Blair v. Rent-A-Ctr., Inc., 928 F.3d 819,

                                  19   825 (9th Cir. 2019) (quoting 9 U.S.C. § 2). Thus, courts “must place arbitration agreements on an

                                  20   equal footing with other contracts . . . and enforce them according to their terms.” AT&T Mobility

                                  21   LLC v. Concepcion, 563 U.S. 333, 339 (2011) (internal citations omitted).

                                  22          To determine “the validity of an arbitration agreement, federal courts apply state law

                                  23   contract principles.” Lau v. Mercedes-Benz USA, LLC, No. CV 11-1940 MEJ, 2012 WL 370557,

                                  24   at *2 (N.D. Cal. Jan. 31, 2012) (citing Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th

                                  25   Cir. 2002) (“Because [Plaintiff] was employed in California, we look to California contract law to

                                  26   determine whether the agreement is valid.”)). Thus, arbitration agreements may “be invalidated

                                  27   by ‘generally applicable contract defenses, such as fraud, duress, or unconscionability,’ but not by

                                  28   defenses that apply only to arbitration or that derive their meaning from the fact that an agreement
                                                                                         6
                                   1   to arbitrate is at issue.” Concepcion, 563 U.S. at 339.

                                   2           Typically, “the question whether an issue is arbitrable . . . is ‘an issue for judicial

                                   3   determination . . . .’” Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1208 (9th Cir. 2016) (citing

                                   4   Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069, 1072 (9th Cir. 2013)). In other words,

                                   5   “there is a presumption that courts will decide which issues are arbitrable; the federal policy in

                                   6   favor of arbitration does not extend to deciding questions of arbitrability.” Oracle Am., Inc., 724

                                   7   F.3d at 1072. However, where “the parties clearly and unmistakably provide otherwise, the

                                   8   question of whether the parties agreed to arbitrate” may be decided by an arbitrator. AT&T Techs.,

                                   9   Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986). “Such clear and unmistakable

                                  10   evidence of agreement to arbitrate arbitrability might include . . . a course of conduct

                                  11   demonstrating assent . . . or . . . an express agreement to do so.” Momot v. Mastro, 652 F.3d 982,

                                  12   988 (9th Cir. 2011).
Northern District of California
 United States District Court




                                  13           Arbitration agreements may also contain waivers of class action procedures that require

                                  14   parties to pursue their claims individually. “In the Federal Arbitration Act, Congress has

                                  15   instructed federal courts to enforce arbitration agreements according to their terms—including

                                  16   terms providing for individualized proceedings.” Epic Sys., 138 S. Ct. at 1619. Furthermore, the

                                  17   Supreme Court has stated that “an argument that a contract is unenforceable just because it

                                  18   requires bilateral arbitration . . . is one that impermissibly disfavors arbitration . . . .” Id. at 1623.

                                  19   However, a class action waiver may be obviated—as Plaintiff’s ask the Court to find here—where

                                  20   an applicable statute overrides the FAA or triggers its savings clause. In the first instance, the

                                  21   Court must find that “the FAA’s mandate has been ‘overridden by a contrary congressional

                                  22   command,’” Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013). To make such a

                                  23   showing, a party “must demonstrate that Congress intended to make an exception to the

                                  24   Arbitration Act for claims arising under [the act in question], an intention discernible from the

                                  25   text, history, or purposes of the statute.” Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 227

                                  26   (1987). In the latter instance, the FAA’s savings clause (which states that agreements to arbitrate

                                  27   shall be valid, irrevocable, and enforceable, “save upon such grounds as exist at law or in equity

                                  28   for the revocation of any contract,” 9 U.S.C.A. § 2) applies when an Arbitration Agreement is,
                                                                                            7
                                   1   e.g., invalid for reasons that apply to contract enforcement generally (such as when a contract term

                                   2   is unconscionable).

                                   3   B.     Analysis

                                   4          The parties in this case do not disagree about whether the FAA is implicated in their

                                   5   controversy. The parties agree that Plaintiff signed Uber’s Arbitration Agreement and did not

                                   6   subsequently opt out. See Motion at 4–8. Furthermore, Plaintiff does not allege that fraud, duress,

                                   7   or unconscionability create a basis for invalidating the entire Arbitration Agreement.

                                   8          Instead, the key disagreement pertains to whether the Court should enforce the Arbitration

                                   9   Agreement and order Plaintiff to individually arbitrate his claims or find the class action in the

                                  10   Arbitration Agreement unenforceable because it conflicts with the WARN Act. Whether the

                                  11   WARN Act applies hinges on whether Plaintiff and other drivers are properly classified as

                                  12   employees or independent contractors, because only employees are covered by the WARN Act;
Northern District of California
 United States District Court




                                  13   independent contractors are not.

                                  14          Whether the case may be litigated in the district court or should proceed instead to

                                  15   arbitration turns first on the order of the issues to be decided. Uber argues that the question of

                                  16   employee versus independent status of Mr. Johnston should be decided in arbitration. Since that is

                                  17   a dispute regarding the relationship between Mr. Johnston and Uber, Uber contends that question

                                  18   falls within the purview of the Arbitration Agreement. Thus, Uber seeks to “enforce the parties’

                                  19   agreement as written, compel the threshold [employment] status question to arbitration, and stay

                                  20   the remainder of the case.” Motion at 17. Plaintiff, on the other hand, urges the Court first to

                                  21   address the validity of the Class Action Waiver, a matter for the Court, not the arbitrator, to decide

                                  22   under the Agreement. See Plaintiff’s Opposition Brief (“Opposition”) at 18; Docket No. 112. In

                                  23   particular, Plaintiff asks the Court to decide the substantive law question whether the WARN Act

                                  24   supersedes or displaces the FAA’s mandate on enforcing arbitration and invalidate the Class

                                  25   Action Waiver.

                                  26          Although employee status is a threshold question upon which application (and hence

                                  27   enforcement) of the WARN Act is predicated, both parties agreed at the hearing that it would not

                                  28   be appropriate for the Court to decide that issue. That agreement by the parties is consistent with
                                                                                         8
                                   1   the Arbitration Agreement herein. The “Arbitration Provision clearly and unmistakably provides

                                   2   that . . . the arbitrator must decide all disputes . . . including the enforceability, revocability or

                                   3   validity of the Arbitration Provision.” Motion at 10. Moreover, to the extent arbitrability of the

                                   4   WARN Act claim turns in part upon whether Plaintiff is an employee (and thus has standing to

                                   5   assert a claim under the WARN Act), Plaintiff’s status informs arbitrability. Under the Delegation

                                   6   Clause, issues “arising out of or relating to” the enforceability of the Arbitration Agreement are to

                                   7   be decided by the arbitrator. The Ninth Circuit has already found the question of arbitrability

                                   8   under the Uber agreements is for the arbitrator and that the Delegation Clause is not

                                   9   unconscionable. O’Connor v. Uber Techs., Inc., 904 F.3d 1087, 1094-95 (9th Cir. 2008).

                                  10           Although under the Uber agreement, the question of the validity of class waivers is to be

                                  11   decided by “a civil court of competent jurisdiction,” the Court cannot properly reach that legal

                                  12   question regarding the relationship between the WARN Act and the FAA until the threshold
Northern District of California
 United States District Court




                                  13   finding is made that Plaintiff is an employee (who is subject to the WARN Act’s protection).

                                  14   Since, as the parties agree, that threshold question is a matter for the arbitrator, the status question

                                  15   is properly referred to arbitration. If the arbitrator determines that Plaintiff is properly classified as

                                  16   an Uber employee—such that Plaintiff would qualify for the protections of the WARN Act—the

                                  17   arbitrator must send the case back to this Court for a determination whether the Class Action

                                  18   Waiver is valid in light of the WARN Act. If the arbitrator determines that Plaintiff is properly

                                  19   classified as an independent contractor, the arbitrator may retain jurisdiction over the rest of the

                                  20   case since the WARN Act would not impede arbitration under that circumstance.

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                            9
                                   1                                       IV.      CONCLUSION

                                   2          For the foregoing reasons, the Court GRANTS Defendant’s Motion to Compel Arbitration

                                   3   as to the question of whether Plaintiff is an employee or independent contractor. If the arbitrator

                                   4   finds Plaintiff is/was an employee, the matter shall be referred back to this Court to determine the

                                   5   validity of the Class Action Waiver.

                                   6          This order disposes of Docket No. 110.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: September 16, 2019

                                  11

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                         EDWARD M. CHEN
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
